DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is newly amended so describe the amount of free copper oxide to be not more than 5 wt % of the total amount of copper in the zeolite.  This is a new amendment.
Claim 21 is slightly amended.
Claims 24 and 25 are newly added.

Response to Arguments
	The remarks on pgs. 6-7 argue the following:
Currently amended claim 1 recites:

A composition comprising a synthetic zeolite having a CHA framework structure, a molar silica-to-alumina ratio SAR of about 25 to about 150, and copper in the form of non-framework copper uniformly dispersed

within the cavities and channels of the zeolite and free copper oxide, wherein the zeolite contains not more than about 5 weight percent free copper oxide, relative to the total amount of the copper in the zeolite, and wherein the zeolite has a phase purity of at least 95% by weight.

Emphasis added.

In contrast, in the present application, by utilizing a novel synthesis (e.g., using mixed templates), Applicants were able to synthesize a unique family of copper-

Therefore, Beutel at least does not disclose or teach the limitations as emphasized above in claim 1 (in addition to the missing limitation of “wherein the zeolite has a phase purity of at least 95% by weight,” as acknowledged by the Examiner at page 5 of the Office Action).

	This is respectfully contended.
The claims are to a product and the references teach the characteristics claimed.
	As to the rest of the remarks, the rest of the argument argues that the added references do not teach the entirely of the claims, but this is respectfully contended because those features are disclosed by the references applied to address those features.

Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 25 depends from claim 10 which was previously restricted.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutel (US Pub.: 2011/0165051) and in view of Vitale-Rojas (US Pub.: 2004/0028605) and in view of Cae (US Pat.: 4943304).
Beutel describes a CHA framework comprising copper exchanged into the sieve (abstract).  The CHA-sieve is made by known methods (para. 34) and is therefore synthetic.  The SAR (silica/alumina ratio) is 15-40 (para. 24).  As to the amount of Cu2+ versus CuO, Beutel explains that the exchange copper to copper oxide is at least about 1 (para. 67).  Moreover, in specific exchange conditions using Na-CHA and direct exchanging copper acetate into the sieve, Beutel explains that the ratio of CuO in the sieve can be as low as 2.33, where the total Cu yield is 60 (see table 1, example 4).  This would make the total CuO in the sieve less than 5 wt % of the total copper in the zeolite, meeting this feature of the claim.
As to the channels and cavities, Vitale-Rojas explains that the most common and well known form of introducing different elements in the channels and cavities of zeolitic molecular sieves is through ion exchanging (para. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ion-exchange of copper in Beutel produces metals in the channels and cavities of the zeolite because Vitale-Rojas explains that this is the most common and well known method of introducing elements into channels and cavities in a zeolitic material.
	As to the phase purity, Beutel explains that the synthesis of CHA may be carried out using any various technique known in the art (para. 34), but does not describe one that makes CHA with a phase purity of at least 95%.
 Cae describes a process for making a chabazite sieve (see examples), which have improved properties for removing low level gas contaminants (col. 5, lines 35-3) as well as a lower dehydration temperature, which gives these chabazite higher capacity (col. 4, lines 52-53).  The process of making the zeolite of Cae involves mixing a sodium, aluminum and an alkali source in the presence of a structure directing agent to form a gel (col. 5, lines 53-57).  The solution is then heated and then separated (col. 5, lines 58-61).  Cae explains that dehydration of the sieve can be carried out to manufacture the material for its optimum performance (col. 5, lines 65-67).  As to the phase purity, Cae analyzes the product manufactured in example 1 and states that the “x-ray data indicate that the product is essentially pure synthetic chabazite” (col. 6, lines 62-63).  
Therefore, since Beutel explains that their chabazite can be manufactured using any known method in the art, to include adding a silica-source, an alumina source, a directing agent and applying heat, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of Cae because Cae produces a chabazite using the methods described by Beutel to produce an effective chabazite that has superior properties, to include a lower dehydration temperature.
As to the phase purity being at least 95%, although Cae does not specifically give a percentage of purity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a product that is essentially pure synthetic chabazite is as close to 100% purity as possible.

As to Claims 5 and 7, Beutel teaches that that the amount of CuO is at least 1.5 wt % (para. 64) and that Cu2+ is at least about 1:1 ratio with CuO or greater (para. 55).  Therefore, the amount of Cu2+, plus CuO begins at about 3 wt% or greater.
As to Claims 19 and 23, Beutel teaches that their composition may be disposed on a honeycomb substrate (para. 17) for use in exhaust treatment (para. 21).

	As to Claim 24, Beutel describes a CHA-type sieve, which according to this specification would have a unit cell of about 2355-2375 Angstroms (see PG Pub, para. 12).  Therefore the same composition would have the same features.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutel, Vitale-Rojas and Cae as applied to claim 1 above, and further in view of Abe (US Pat.: 5164350).
Abe describes a catalyst (title) that employs a zeolite modified by a metal by ion-exchange (col. 4, lines 21-24, 29-30).  Abe explains that uniform dispersion of the metal can exhibit the corresponding catalytic activity effectively (col. 4, lines 51-52) whereas when metals are aggregated in the micropores of the zeolite (col. 4, lines 58) and uniformity dispersion is low (col. 4, line 60), the catalyst has low catalytic activity (col. 4, lines 61-62).  The catalyst of Abe can include Cu (col. 5, line 1) added by ion-exchange into the zeolite (col. 4, lines 67-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to uniformly disperse the metal of Beutel, Vitale-Rojas and Cae, as taught by Abe because Abe explains that uniform dispersion improves catalytic activity.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutel, Vitale-Rojas and Cae as applied to claim 1 above, and further in view of Beckman (US Pub.: 2006/0122053).
Beutel explains that it is known in the prior art to directly copper exchange Na out of a CHA sieve (para. 9). Similarly, Beutel’s process performs this step (para. 15, 29).
As to the amount of alkali, Beckman describes a method to increase the activity of a catalyst by first performing an ion exchange step with a potassium ion, followed by performing an ion-exchange step with an ammonium ion (abstract). Beckman explains that by ion-exchanging the sieve several times using different reagents, the sodium content of the sieve is dramatically reduced and that this increases the catalytic activity and the catalyst acidity of the sieve (para. 14). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the sodium content of the CHA sieve to as close to zero as possible, for use in Beutel, Vitale-Rojas and Cae because Beckman explains that increase the catalytic activity of the zeolite. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 16, 2021